DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the encoder is operable to encode” and “the decoder is operable to decode” in claims 17 and 26 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-19, 25-28, 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 10, 17, 26, 33-34, applicant claims “… each palette of the at least one palette includes a respective set of palette entry values and a corresponding set of indices… wherein the corresponding compressed palette represents the respective set of palette entry values arranged according to a specific order in a consecutively adjacent manner within the encoded data…”  During encoding, each palette data in the encoded data has a set of palette entry values and a corresponding set of indices; and during compressing, said corresponding set of indices are removed and represented by a specific order in a consecutively adjacent manner within the encoded data.  This is confusing and indefinite because “the encoded data” remains the same while content (e.g., palette) inside “the encoded data” is changed.  Moreover, the indefinite claims do not actually limit “said corresponding set of indices” is removed, but rather stating that the order of palette entry values shows said corresponding set of indices associated with.  So, under the broadest and reasonable interpretation, “said corresponding set of indices” may or may not be in the compressed palette. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-19, 25-28 and 31-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 10-14, 17-19, 26-28, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US2015/0146976) in view of Tsai et al. (US2015/0186100).
To claim 1, Ma teach a method of encoding input data to generate corresponding encoded data, wherein the method includes:
	encoding the input data, using at least one palette, into a plurality of symbols in the encoded data (abstract, coding screen content into a bitstream), wherein the plurality of symbols represent data as defined by input data and the at least one palette (Process 4 and Process 3 of Fig. 1; paragraph 0030), and each palette of the at least one palette includes a respective set of palette entry values and a corresponding set of indices (paragraph 0041, encoding of each entry in color palette table), each index in the corresponding set of indices associated with a corresponding palette entry value of the respective set of palette entry values (paragraphs 0030, 0098); and
	compressing, for each palette of the at least one palette, the respective set of palette entry values into a corresponding compressed palette in a lossless manner for inclusion into the encoded data (paragraphs 0029-0032, HEVC provides lossless compression), wherein the corresponding compressed palette represents the respective set of palette entry values arranged according to a specific order in a consecutively adjacent manner within the encoded data (paragraphs 0032, 0037, color palette table is ordered according to a histogram, i.e., occurrence frequency of each color value, or its actual color intensity, wherein such ordered palette entry values are considered arranged in a consecutively adjacent manner).
But, Ma do not expressly disclose the specific order allowing a decoder device to deduce the corresponding set of indices associated with the respective set of palette entry values.
Nevertheless, instant claim does not limit whether the corresponding set of indices remain after compression.
	Tsai teach coding tools may be used to reduce the overhead of storing the palette index map, such as run calculation, two-dimensional pattern prediction, and/or palette index scan order (paragraph 0067), wherein a run value may be used to indicate the length of the consecutive positions that have the palette index, and an index value at a position may be compared to an index value at a previous position (paragraphs 0068-0072, arrangement order is considered one of elements to deduce corresponding indices by decoder) and palette index scan order may be used to signal index prediction for decoder (paragraphs 0073-0089), wherein palette table entry may be lossless coded (paragraphs 0048, 0063).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Tsai and modify the method of Ma, in order to reduce palette index overhead.

To claim 10, Ma and Tsai teach a method of decoding encoded data to generate corresponding decoded data (as explained in response to claim 1 above).

To claim 17, Ma and Tsai teach an encoder for encoding input data to generate corresponding encoded data (as explained in response to claim 1 above, Fig. 1).

To claim 26, Ma and Tsai teach a decoder for decoding encoded data to generate corresponding decoded data (as explained in response to claim 1 above, Fig. 2).

To claim 33, Ma and Tsai teach a codec (as explained in responses to claims 17 and 26 above).

To claim 34, Ma and Tsai teach a computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device (as explained in response to claim 33 above).




To claims 2, 11, 18 and 27, Ma and Tsai teach claims 1, 10, 17 and 26. 
Ma teach characterized in that the method further includes generating the corresponding compressed palette by compressing one or more channels of a given palette: (i) in an interleaved format; (ii) in a planar format; or (iii) in a format that indicates different index values for each of the channels, together with availability information indicative of combinations of index values used in the given palette (paragraphs 0034-0035, page 10 claim 2, using a planar color format or an interleaved color format).

To claims 3 and 19, Ma and Tsai teach claims 2 and 18.
Ma and Tsai teach characterized in that the method includes generating the corresponding compressed palette pursuant to (i) to (iii) in a format depending upon content and/or data structure present in the input data, during encoding of the input data (paragraphs 0036-0037, 0042, 0044, 0109).

To claims 6 and 13, Ma and Tsai teach claims 2 and 11.
Ma teach characterized in that the method includes employing at least one entropy-encoding method to compress the one or more channels in the interleaved format (paragraphs 0034-0035, 0135, page 10 claim 2, interleaved; paragraphs 0042, 0075, 0096, entropy encoding).

To claims 7 and 14, Ma and Tsai teach claims 2 and 11. 
Ma teach characterized in that the method includes employing at least one entropy-encoding method to compress the one or more channels together or separately in the planar format (paragraphs 0042, 0075-0076, 0096, entropy encoding).

To claims 12 and 28, Ma and Tsai teach claims 11 and 27.
Ma and Tsai teach characterized in that the method includes generating decompressed palette pursuant to (i) to (iii) in a format during decoding of the encoded data (as explained response to claim 3 above, in reversed process).



Claims 9, 15-16, 25, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US2015/0146976) in view of Tsai et al. (US2015/0186100) and Sun et al. (“AHG10: A triplet palette mode combining JCTVC-P0108 and JCTVC-P0198”, JCTVC-Q0083).
To claim 15, Ma and Tsai teach claim 11.
Ma teach the processor at the receiver side parses the compressed bitstream to reconstruct, for each CU, the complete color palette table and the color index map, and then further derive the pixel value at each position by combing the color index and color palette table (paragraph 0032), but Ma and Tsai do not expressly disclose characterized in that the method includes generating the given palette from the different index values for each of the channels and the availability information indicative of the combinations of index values used in the given palette.
	Sun teach a triplet palette records the combinations and is a color index table of triplets of sample value indices of different color components, wherein major sample values of each color component are indexed by a palette of the color component, and the encoder chooses several most representative combinations from each of the three color components based on the sample values in the three-component-wise palettes (pages 2-3, section 2.1.1), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and apparatus of Ma and Tsai, in order to implement as an alternative.

To claim 31, Ma and Tsai teach claim 27.
Ma, Tsai and Sun teach characterized in that the decoder is operable to generate the given palette from the different index values for each of the channels and the availability information indicative of the combinations of index values used in the given palette (as explained in response to claim 15 above, in an inverse process).

To claims 9, 16, 25 and 32, Ma and Tsai teach claims 2, 11, 18 and 27.
But, Ma and Tsai do not expressly disclose characterized in that the availability information is represented by way of at least one of: ordinal numbers of used or unused combinations, bits.
	Sun teach availability information is represented using bits (e.g., encoding) as well as using ordinal numbers (e.g., indexed) in used combinations (pages 2-8, section 2.1), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and apparatus of Ma and Tsai, in order to encode information by design preference.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        July 13, 2022